internal_revenue_service a department of the significant index no washington dc contact person telephone number in nererence w datel ep ra t a1 feb inre plan company this letter constitutes notice that waivers of the percent tax under sec_4971 of the internal_revenue_code have been granted for the above-named defined_benefit_plan for the last quarter of the plan_year ending date and for the first three quarters of the plan_year ending date the waivers of the percent tax have been granted in accordance with section - f of the internal_revenue_code which was added to the code by the small_business job protection act of publaw_104_188 for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date date date and date during and the company experienced substantial net losses and declining sales the amount of available cash also declined substantially during these years the company's operations were sustained only by financing from their lender there have been accumulated funding deficiencies within the meaning of sec_412 of the code and sec_302 of erisa the pension_benefit_guaranty_corporation is terminating the plan in a distress termination pursuant to sec_4041 of erisa a full correction of the liquidity shortfalls within the prescribed periods would have imposed a substantial financial hardship on the company as confirmed by the distress termination of the plan accordingly we conclude that the liquidity shortfalls were due to reasonable_cause and not willful neglect and that the company has taken reasonable steps to remedy the liquidity shortfalls because the liquidity requirement of sec_412 of the code was satisfied for the quarter ended date the percent excise_tax of sec_4971 f does not apply with respect to the liquidity_shortfall that existed for the quarters ended date through date this ruling letter is directed only to the taxpayer that requested it sec_61 k provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the employee_plans area manager for the states area in sincerely yours cet pen yednock employee_plans technical tax exempt and government entities manager division s a1 baci ghdehantellageefantatmmemtpaate tah eine whdeeiee eregeohg ooo
